*508Opinion by
McClelland, P. J.
The samples are representations of bananas, peaches, cucumbers, tangerines, etc., obviously made of rubber and colored-. Concealed, generally in the stems, is a squeaker which makes a noise when the sides are pressed. On the authority of Veit v. United States (11 Ct. Cust. Appls. 81, T. D. 38732) they were found to be artificial fruits and vegetables and held properly classified at 60 percent under paragraph 1518. Shallus v. United States (13 Ct. Cust. Appls. 87, T. D. 40937) cited.